Title: From George Washington to Thomas Pinckney, 28 May 1797
From: Washington, George
To: Pinckney, Thomas



My dear Sir,
Mount Vernon 28th May 1797.

I rely more upon your goodness than upon any excuse I can make, for not having given an earlier acknowledgment to the receipt of your obliging letters of the 10th of January & 12 th of Feby.
The truth is, they were rather long on their passage; but a more weighty reason than this is, they arrived towards the closing scenes of my public life, when every moment of my time was occupied either in the discharge of official duties, or in preparing for the change which was about to take place; and for these causes, were laid aside, under an idea that when I got seated under my vine & Fig tree, I should have little else to do than to discharge all my obligations of an epistolary nature. But so far otherwise has the case been, that upon examining the state of my buildings, & other matters of private concern, which had only been transiently viewed, for the eight years preceeding, I found so much occasion to attend to workmen of different descriptions, and to such other diversified employments, as that at no period have I been more engaged than in the two months I have been at ⟨home⟩.
This account is due to friendship, and to that respect which I have always entertained for your character.
Now let me congratulate you, my dear Sir, on your safe return to your native Country & friends, after the importan⟨t⟩ services you have rendered the former; and to thank you, as I most cordially do, for the favourable sentiments which you have been pleased to express for me, an⟨d⟩ of my public conduct. The approbation you have given of the latter, be assured, ⟨is⟩ highly pleasing to me. To receive testimonies of this kind from the good and virtuous, more especially from those who are competent to judge, and have had the mean⟨s⟩ of judging from the best sources of information, stamps a value which renders it peculiarly grateful to one’s sensibility.
It remains to be seen whether our country will stand upon Independa⟨nt⟩ ground—or be directed in its political concerns by any other Nation. A little time will shew who are its true friends, or

what is synonymous, who are true Americans, those who are stimulating a foreign nation to unfriendly acts, repugnant to our rights & dignity, and advocating all its measures, or those whose only aim has been to maintain a strict Neutrality, to keep the United States out of the vortex of European Politics, and to preserve them in Peace.
The Presidents Speech will, I conceive, draw forth mediately or immediately, an expression of the Public mind; and as it is the right of the People that this should be carried into effect, their sentiments ought to be unequivocally known, that the principles on which the government has acted, and which from the Presidents Speech are likely to be continued, may either be changed, or the opposition, that is endeavouring to embarrass every measure of the Executive, may meet effectual discountenance. Things cannot, ought not to remain any longer in their present disagreeable state. Nor should the idea that the Government and the People have different views, be suffered any longer to prevail, at home or abroad; for it is not only injurio⟨u⟩s to us, but disgraceful also, that a government constituted as ours is, should be Administered contrary to their Interest and will, if the fact be so.
But, as I did not begin this letter with ⟨an intention of run⟩ning into any political disquisition, I will stop where ⟨I am,⟩ and only add, that with sincere a⟨nd⟩ affectionate regard I am—Dear Sir Your Obedient

Go: Washington

